Exhibit 10.2
Execution Version


Performance Unit Award Agreement
This Performance Unit Award Agreement (this “Agreement”) is made and entered
into as of January 24, 2018 (the “Grant Date”) by and between Team, Inc., a
Delaware corporation (the “Company”) and Amerino Gatti (the “Participant”).
WHEREAS, the Company has adopted the Team, Inc. 2016 Equity Incentive Plan (the
“Plan”) pursuant to which Restricted Stock Units may be granted; and


WHEREAS, the Company has entered into an employment letter agreement with the
Participant, dated January 15, 2018 which provides for the grant of a one-time
award of Restricted Stock Units in connection with the Participant’s
commencement of employment with the Company; and
WHEREAS, the Committee desires to grant such award of Restricted Stock Units
pursuant to the Plan and on the terms and conditions set forth herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.    Grant of Performance Units. Pursuant to Section 11 of the Plan, the
Company hereby grants to the Participant an Award of 350,000 performance-based
Restricted Stock Units (the “Award”), which shall become vested based on the
Participant’s continued employment with the Company through the attainment of
the Performance Criteria designated in Section 2 and Exhibit A. Each
performance-based Restricted Stock Unit (a “PSU”) subject to the Award
represents the right to receive one Share, subject to the terms and conditions
set forth in this Agreement and the Plan.
2.    Performance Period. The Award’s performance period (the “Performance
Period”) is the period commencing on the Grant Date and ending on January 24,
2023. Upon the expiration of the Performance Period, any PSUs that remain
outstanding and unvested as of the last day of the Performance Period shall be
automatically forfeited and neither the Company nor any Affiliate shall have any
further obligations to the Participant under this Agreement.
3.    Vesting of PSUs. The PSUs are subject to forfeiture until they vest.
Except as otherwise provided herein, twenty percent (20%) of the PSUs (an
“Installment”) will vest and become non-forfeitable on the date on which each
stock price milestone (each, a “Milestone”) described on Exhibit A is achieved
(each such date, a “Vesting Date”), subject to the Participant’s continued
employment with the Company and its Affiliates through such Vesting Date;
provided, that any Installment for which the applicable Milestone is achieved
prior to the first anniversary of the Grant Date shall vest on the first
anniversary of the Grant Date, subject to the Participants continued employment
through such anniversary date (in such event, such anniversary date shall be
considered a “Vesting Date”). If the Participant’s employment with the Company
and its Affiliates terminates for any reason prior to the expiration of the
Performance Periods, all unvested PSUs then outstanding shall be


    

--------------------------------------------------------------------------------





automatically forfeited and neither the Company nor any Affiliate shall have any
further obligations to the Participant under this Agreement.
4.    Effect of a Change in Control. If there is a Change in Control during the
Performance Period, all unvested PSUs outstanding immediately prior to the
Change in Control for which the applicable Milestone is achieved as of the
Change in Control shall become vested immediately and shall be paid no later
than thirty (30) days following such Change in Control. Any unvested PSUs
outstanding on the date of the Change in Control that do not become vested in
accordance with the preceding sentence shall be automatically forfeited upon the
occurrence of the Change in Control.
5.    Settlement of PSUs. The Company shall cause the issuance and delivery of
the Shares underlying vested PSUs as soon as practicable after the Vesting Date
for such PSUs and in any event within thirty (30) days after such Vesting Date;
provided, however, that such delivery shall be deemed effected for all purposes
when a stock transfer agent shall have deposited such Shares according to the
delivery instructions; and provided further that if any law, regulation or order
of the Securities and Exchange Commission or other body having jurisdiction
shall require the Company or the Participant to take any action in connection
with the delivery of the Shares, then the date on which such delivery shall be
deemed to have occurred shall be extended for the period necessary to take and
complete such action, it being understood that the Company shall have no
obligation to take and complete any such action.
6.    Transferability. Subject to any exceptions set forth in this Agreement or
the Plan, the PSUs and the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant, except that the right to receive payment for vested PSUs shall be
transferrable by will or the laws of descent and distribution, and upon any such
transfer by will or the laws of descent and distribution, the transferee shall
hold such right subject to all of the terms and conditions that were applicable
to the Participant immediately prior to such transfer.
7.    Rights as Shareholder. The Participant shall not have any rights of a
shareholder with respect to the Shares underlying the PSUs until such Shares are
issued to the Participant in accordance with Section 5, including, but not
limited to, voting rights and the right to receive or accrue dividends or
dividend equivalents.
8.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to continue to provide services to the
Company and its Affiliates, whether as an employee, consultant or otherwise.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company to terminate the Participant's employment at any time,
with or without Cause.
9.    Tax Liability and Withholding.
9.1    The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the Plan, the amount of any required withholding taxes in respect of
the PSUs and to take all


2

--------------------------------------------------------------------------------





such other action as the Company deems necessary to satisfy all obligations for
the payment of such withholding taxes. As a condition of the receipt of this
Award, prior to the vesting of the PSUs, the Participant hereby agrees to make
such arrangements as the Company may require in order to satisfy any federal,
state, local or foreign withholding tax obligations that the Company, in its
sole discretion, determines may arise in connection with the receipt of this
grant or the issuance of Shares (the “Tax Obligations”). The Participant
understands that the Company shall not be required to issue any Shares under the
RSUs unless and until such Tax Obligations are satisfied.
9.2    The Company intends, and the Participant hereby authorizes the Company,
to satisfy the Tax Obligations by withholding from the Participant’s vested PSUs
the number of Shares having an aggregate Fair Market Value on the applicable
determination date equal to the amount of the Tax Obligations, with any
fractional Shares rounded up to the nearest whole number of Shares. To the
extent the Company determines that the number Shares withheld pursuant to this
paragraph is insufficient to satisfy such Tax Obligations, the Participant
hereby authorizes the Company to deduct from the Participant’s wages or other
cash compensation the additional amounts necessary to fully satisfy the Tax
Obligations. If the Company chooses not to deduct such amount from the
Participant’s compensation, the Participant agrees to pay the Company, in cash
or by check, the additional amount necessary to fully satisfy the Tax
Obligations. The Participant hereby agrees to take any further actions and
execute any additional documents as may be necessary to effectuate the
provisions of this paragraph.
9.3    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the PSUs or the
subsequent sale of any Shares, and (b) does not commit to structure the PSUs to
reduce or eliminate the Participant's liability for Tax-Related Items.
10.    Compliance with Law. The issuance and transfer of Shares pursuant to the
PSUs shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Shares may be listed.
No Shares shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.
11.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company's principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.


3

--------------------------------------------------------------------------------





12.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.
13.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
14.    PSUs Subject to Plan. This Agreement is subject to the Plan as approved
by the Company's shareholders. The terms and provisions of the Plan, as it may
be amended from time to time, are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail. All capitalized terms used and not otherwise defined
herein shall have the meanings given in the Plan.
15.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant's beneficiaries, executors, administrators and the person(s)
to whom the Participant’s rights under the PSUs may be transferred by will or
the laws of descent or distribution.
16.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
17.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion,
subject to Section 23 of the Plan. The grant of the PSUs in this Agreement does
not create any contractual right or other right to receive any PSUs or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company.
18.    Amendment. The Committee has the right to amend this Agreement, subject
to the limitations set forth in the Plan, provided that any amendment that
materially and adversely affects the Participant’s rights hereunder may be
effectuated only in a writing signed by the Company and the Participant.
19.    Section 409A. This Agreement is intended to comply with, or be exempt
from, Section 409A of the Code or an exemption thereunder and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.


4

--------------------------------------------------------------------------------





20.    No Impact on Other Benefits. The value of the Participant's PSUs is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.
21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
22.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon the vesting or settlement of the PSUs
or disposition of the underlying Shares and that the Participant has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.
23.    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.


 
TEAM, INC.


 
By: ______________________________
Name: ____________________________
Title: _____________________________
 
 
 
PARTICIPANT
By: ______________________________
Printed Name: ______________________
Date Signed: _______________________





5

--------------------------------------------------------------------------------





EXHIBIT A


Milestones


The Milestones are:
•
achievement of a Share Price of $20

•
achievement of a Share Price of $25

•
achievement of a Share Price of $30

•
achievement of a Share Price of $35

•
achievement of a Share Price of $40



For this purpose, “Share Price” means (a) the volume weighted average price of a
Share on the New York Stock Exchange during any period of twenty (20)
consecutive trading days occurring during the Performance Period, or (b) for
purposes of paragraph 4 of this Agreement only, (i) the value of the
consideration paid for each Share in the Change in Control transaction, with the
value of any non-cash consideration determined by the Compensation Committee of
the Board of Directors of the Company (the “Committee”) in its discretion, or
(ii) if no consideration is paid in respect of Shares in connection with the
Change in Control, the volume weighted average price of a Share on the New York
Stock Exchange during the period of twenty (20) consecutive trading days ending
on, and including, the last trading day immediately preceding the Change in
Control.
The Milestones will be appropriately adjusted by the Committee to reflect any
stock split, stock dividend, or other extraordinary event affecting the
capitalization of the Company.




6